Citation Nr: 1539438	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-30 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial rating for lumbar strain, rated as 10 percent disabling from August 22, 2011, and 20 percent disabling since July 13, 2013.

2. Entitlement to an increased initial rating for right knee sprain, rated as 10 percent disabling.

3. Entitlement to an increased initial rating for recurrent left ankle strain, rated as noncompensable from August 22, 2011, and 10 percent disabling since July 13, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2015 rating decision, the Veteran was awarded a 20 percent disability rating for lumbar strain and a 10 percent disability rating for recurrent left ankle strain, both effective July 13, 2013.  As higher schedular ratings remain possible throughout the appeal period, those claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, lumbar strain was manifested by moderate limitation of motion and subjective complaints of pain, with forward flexion greater than 30 degrees throughout the appeal period; neither ankylosis nor evidence of IVDS have been shown.

2. Throughout the appeal period, the Veteran's right knee sprain was manifested by slight limitation of flexion and pain; there is no competent evidence of ankylosis, recurrent subluxation or lateral instability, semilunar cartilage, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, or impairment of the tibia and fibula or genu recurvatum.

3. Resolving all doubt in the Veteran's favor,  recurrent left ankle strain was manifested by slight limitation of motion throughout the appeal period;  there is no competent evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2014).

2. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for right knee sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

3. For the entire period on appeal, the criteria for a disability rating of 10 percent, but no higher, for recurrent left ankle strain have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

In this instance, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied. 

The Veteran has been afforded multiple VA examinations to assess the severity of his service-connected disabilities over the course of the appeal.  

The Veteran questioned the adequacy of the September 2011 VA examination with respect to his left ankle disability.  Specifically, he stated that he did not believe that examination was adequate under DeLuca v. Brown, 8 Vet. App. 202 (1995).  See November 2012 VA Form 9.  The Veteran stated that it was his understanding that the examiner was to flex the left ankle eight to ten times, which he claims the examiner did not do.  See id.  The Veteran's argument is unavailing.  There is no evidence that the examiner did not adequately examine the Veteran's left ankle disability.  Additionally, it is not apparent that the Veteran possesses the necessary expertise to determine whether the examination was adequate.  

The Veteran also questioned the adequacy of all of his September 2011 VA examinations by stating that his service-connected disabilities caused less pain on that day and his disabilities were actually worse than reflected on those examinations.  See June 2013 Statement of Veteran; February 2013 Statement of Veteran.  In any event, such a defect was cured by a more contemporaneous VA examination in July 2013.  The Veteran has not challenged the adequacy of the July 2013 VA examination.

The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's shoulder disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Traumatic arthritis, pursuant to Diagnostic Code 5010, is to be rated as degenerative arthritis under Diagnostic Code 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

1. Lumbar Strain

The Veteran's lumbar strain is rated as 10 percent disabling from August 22, 2011, and 20 percent disabling since July 13, 2013, pursuant to Diagnostic Code 5237.

Under Diagnostic Code 5237, a 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2011.  There, the Veteran did not report flare-ups of his low back disability.  The Veteran displayed forward flexion to 90 degrees or greater, with objective evidence of pain at 70 degrees.  Extension was to 30 degrees or greater with objective evidence of pain at 20 degrees.  Right lateral flexion was to 30 degrees or greater with objective evidence of pain at 20 degrees.  Left lateral flexion was to 30 degrees or greater with objective evidence of pain at 20 degrees.  Right lateral rotation was to 30 degrees or greater with objective evidence of pain at 20 degrees.  Left lateral rotation was to 30 degrees or greater with objective evidence of pain at 20 degrees.  Repetitive-use testing did not reveal any further limitation of motion.  Functional loss in the form of pain on movement was noted.  Pain on palpitation was noted.  Muscle strength testing was normal.  There was no evidence of radiculopathy.  There was no evidence of any neurologic abnormalities.  There was no evidence of IVDS.  The use of any assistive devices was denied by the Veteran.  Imaging studies did not show any arthritis.  The examiner stated that the Veteran's low back disability did not impact his ability to work.

The Veteran was again afforded a VA examination in July 2013.  There, he reported daily flare-ups which result in stiffness and cause him to be unable to sit or stand for extended periods of time due to stiffness.  The Veteran displayed forward flexion to 60 degrees, where objective evidence of pain began.  Extension was to 15 degrees, where objective evidence of pain began.  Right lateral flexion was to 20 degrees, where objective evidence of pain began.  Left lateral flexion was to 20 degrees, where objective evidence of pain began.  Right lateral rotation was to 20 degrees, where objective evidence of pain began.  Left lateral rotation was to 20 degrees, where objective evidence of pain began.  Repetitive-use testing did not reveal any further limitation of motion.  Functional loss in the form of less movement than normal, pain on movement, and stiffness and sprain was noted. The examiner stated that he was unable to determine any additional loss in range of motion without resorting to mere speculation.  Tenderness to palpation was noted.  Guarding was present but did not result in abnormal gait or spinal contour.  Muscle strength testing was normal.  The Veteran did not have muscle atrophy.  Sensory examination was normal.  Straight leg raising test was normal.  There was no evidence of radiculopathy.  No other neurologic abnormalities were noted.  There was no evidence of IVDS.  The use of an assistive device was denied.  Imaging studies did not show evidence of any arthritis.  It was noted that the Veteran's low back disability limits him to lifting 15 pounds, walking one block, standing for one hour, siting/standing for one hour during the day or at a time.

At his June 2015 Board hearing, the Veteran testified regarding his low back disability.  He stated that his low back disability impairs his mobility and requires him to stop and stretch every day.  See Board Hearing Transcript (Tr.) at 4.  He denied wearing a back brace.  See id.  He reported using over-the-counter medication to treat his low back disability.  See id at 5.  He testified to sleeping on the floor sometimes to alleviate his low back disability.  See id at 6.  

Resolving all reasonable doubt in the Veteran's favor, an initial 20 percent rating is warranted throughout the period on appeal.  While the Veteran did not meet the criteria for a 20 percent rating under Diagnostic Code 5237 until his July 2013 VA examination-forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees-the Board accepts as true the Veteran's statement that his low back disability was not as bad as it usually is at his September 2011 VA examination.  Indeed, upon his July 2013 VA examination that Veteran's low back disability showed forward flexion of the lumbar spine to 60 degrees, while at the September 2011 VA examination forward flexion was to 90 degrees or greater.  While the Veteran did not meet the criteria for a 20 percent rating under Diagnostic Code 5237 until the July 2013 VA examination, resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for lumbar strain is warranted for the entire appeal period given the Veteran's contention that his back disability was not as bad as it usually is at his September 2011 VA examination.

A rating in excess of 20 percent is not warranted.  There is no evidence of any ankylosis, limitation of forward flexion of the thoracolumbar spine to 30 degrees or any IVDS. See July 2013 VA Examination Report; September 2011 VA Examination Report.  A rating in excess of 20 percent under Diagnostic Code 5237 requires some evidence on ankylosis of the lumbar spine or evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees.  As there is no evidence of either here, a rating in excess of 20 percent is not warranted under Diagnostic Code 5237.  Likewise, as there is no evidence of IVDS, a separate rating under Diagnostic Code 5243 is not warranted.  Additionally, there is no evidence of any neurological impairments or any radiculopathy; thus, a separate rating for such is not warranted.  See id.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's low back disability does not meet the criteria for a higher rating under Diagnostic Code 5237.  Indeed, there is no evidence that pain or flare-ups cause limitation of forward flexion of the thoracolumbar spine to 30 degrees.  See July 2013 VA Examination Report; September 2011 VA Examination Report. Thus, functional loss due to pain or flare-ups does not warrant a rating in excess of 20 percent.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected low back disability.  The Veteran's disability is manifested by reduced range of motion and some pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the Veteran testified that he is currently employed as a police officer.  See Hearing Tr. at 4.  As the Veteran is employed as a police officer, the evidence does not show that he is unemployable due to his service-connected low back disability.  Thus, a TDIU is not raised by the record.

2. Right Knee Strain

The Veteran's right knee strain is rated as 10 percent disabling under Diagnostic Code 5260.

Diagnostic Code 5260 provides the criteria for limitation of flexion of the knee.  Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  Id. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or instability.  Id.

Separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) may be assigned for disability of the same joint. See VAOPGCPREC 9-04.  According to VA regulations, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Other potentially applicable diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As will be discussed below, these conditions are not shown on examination; thus application of these diagnostic codes is not warranted.

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2011.  There, the Veteran did not report flare-ups of his right knee disability.  Range of motion testing showed flexion to 140 degrees or greater.  Objective evidence of painful motion began at 130 degrees.  There was no limitation of extension and no objective evidence of painful motion.  Repetitive-use testing revealed no further limitation of motion.  Functional impairment in the form of painful movement was noted.  Pain to palpitation was noted.  Muscle strength testing was normal.  Joint stability testing was normal.  There was no evidence of patellar subluxation or dislocation.  Imaging studies did not show evidence of any arthritis.  The examiner noted that the Veteran's right knee disability did not impact his ability to work.

The Veteran was afforded another VA examination in July 2013.  There, the Veteran reported flare-ups of the right knee occurring daily, which limit activities due to pain.  The Veteran displayed right knee flexion to 120 degrees, where there was objective evidence of pain beginning.  There was no evidence of limitation of extension.  There was no additional limitation of motion following repetitive-use testing.  Functional impairment in the form of less movement than normal and pain on movement was noted.  The examiner stated that he was unable to determine any additional loss in range of motion without resorting to mere speculation.  Pain to palpitation was noted.  Muscle strength testing was normal.  Joint stability testing was normal.  There was no evidence of patellar subluxation or dislocation.  The use of an assistive device was not noted.  Imaging studies did not reveal any arthritis or patellar subluxation.  It was noted that the Veteran's ankle disability limits him to lifting 15 pounds, walking one block, standing for one hour, siting/standing for one hour during the day or at a time.

The Veteran testified at his Board hearing regarding his right knee disability.  He stated that he is unable to run as far as he would like.  See Board Hearing Tr. at 10.  He reported using a knee brace.  See id at 11.  He reported taking over-the-counter medication to treat his right knee disability.  See id.

An initial rating in excess of 10 percent for a right knee disability is not warranted.  Under Diagnostic Code 5260, there is no evidence of any limitation of flexion to even 60 degrees as required for a noncompensable rating.  See July 2013 VA Examination Report; September 2011 VA Examination Report.  Likewise, there is no evidence of extension limited to 5 degrees, as required for a noncompensable rating.  See id.  Further, there is no evidence of any recurrent subluxation or lateral instability as required for a rating under Diagnostic Code 5257.  See id.

Further, a rating under Diagnostic Code 5003 is not warranted as imaging studies have not shown arthritis of the right knee.  See July 2013 VA Examination Report; September 2011 VA Examination Report.  

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability does not meet the criteria for a higher rating under any applicable diagnostic code.  Indeed, there is no evidence that pain or flare-ups cause limitation of flexion to even 60 degrees (as required for a noncompensable rating) or limitation of extension to even 5 degrees (as required for a noncompensable rating).  See July 2013 VA Examination Report; September 2011 VA Examination Report.  Thus, functional loss due to pain or flare-ups does not warrant a rating in excess of 10 percent.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The Veteran's disability is manifested by reduced range of motion and some pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 111.

In addition, as discussed above, the issue of a TDIU is not raised by the record as the Veteran is not unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the evidence of record indicates that the Veteran is employed as a police officer, as discussed above.

3. Recurrent Left Ankle Strain

The Veteran's left ankle strain is rated as noncompensable from August 22, 2011, and 10 percent disabling since July 13, 2013, under Diagnostic Code 5271.

Limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree.  38 C.F.R. § 4.71a, DC 5271 (2014).  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

The words "moderate" and "marked" used in Diagnostic Code 5271 are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

With respect to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Other potentially applicable diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  As will be discussed below, these conditions are not shown on examination; thus application of these diagnostic codes is not warranted.

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2011.  There, the Veteran reported no flare-ups of the left ankle.  Range of motion testing showed left ankle plantar flexion to 45 degrees or greater with no objective evidence of painful motion.  Left ankle plantar flexion was to 20 degrees or greater with no objective evidence of painful motion.  The Veteran was able to complete repetitive-use testing without any further limitation of motion.  No functional loss of the Veteran's left ankle was noted.  There was no pain on palpitation.  Muscle strength testing was normal.  Joint strength testing was normal.  There was no evidence of ankylosis.  There was no evidence of os calcis or astragalus.  The use of assistive devices was not noted.  Imaging studies did not show any abnormal findings.  The examiner noted that the Veteran's left ankle disability did not impact his ability to work.

A May 2012 VA treatment record (Virtual VA) noted a complaint of ankle pain.  A diagnosis of chronic ankle sprain was noted.  The Veteran was encouraged to continue using an ankle brace.  

The Veteran was again afforded a VA examination in July 2013.  There, the Veteran reported flare-ups resulting in daily stiffness and weakness twice per year.  The Veteran noted that stiffness limits activity in the morning and weakness limits mobility.  Range of motion testing showed left ankle plantar flexion to 30 degrees, where objective evidence of pain began.  Left ankle dorsiflexion was to 15 degrees, where objective evidence of pain began.  There was no further limitation of motion following repetitive-use testing.  Functional loss in the form of lessened movement, weakened movement, instability of station, and inference with sitting, standing, and weight-bearing was noted.  The examiner stated that he was unable to determine any additional loss in range of motion without resorting to mere speculation.  Localized tenderness to palpitation was noted.  Muscle strength testing showed active movement against some resistance on flexion and dorsiflexion.  Left ankle laxity was noted.  Ankylosis was not noted.  There was no evidence of tendonitis, tendon rupture, os calcis, astragalus, or astragalectomy.  Shin splints were noted.  The regular use of a left ankle brace to support ambulation was noted.  No evidence of arthritis was noted.  It was noted that the Veteran's ankle disability limits him to lifting 15 pounds, walking one block, standing for one hour, siting/standing for one hour during the day or at a time.

The Veteran testified regarding his left ankle disability at his Board hearing.  He reported using an ankle brace.  See Board Hearing Tr. at 12.  

Affording the Veteran the benefit of the doubt, an initial rating of 10 percent is warranted for recurrent left ankle strain.  The July 2013 VA examination shows that the Veteran experiences moderate limitation of ankle motion.  The Board accepts as true the Veteran's assertion that his left ankle disability was not as bad as it usually is at the September 2011 VA examination.  At the July 2013 VA examination, the Veteran displayed moderate limitation of ankle motion.  Thus, the Board concludes that a 10 percent rating is warranted for the entire appeal period for the Veteran's left ankle strain.  

A rating in excess of 10 percent is not warranted.  The evidence does not show that the Veteran's left ankle disability is marked, as required for a 20 percent rating under Diagnostic Code 5271.  Indeed, the September 2011 VA examination showed no loss of left ankle motion.  At his July 2013 VA examination, the Veteran showed plantar flexion to 30 degrees, and dorsiflexion to 15 degrees.  Per 38 C.F.R. § 4.71, Plate II, this is only a loss of 15 degrees from normal plantar flexion and a loss of 5 degrees from normal dorsiflexion.  This minimal loss of range of motion is more analogous to moderate limitation of motion than marked limitation of motion.  Indeed, none of the evidence of record indicates that the Veteran experiences marked limitation of left ankle motion.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's left ankle disability does not meet the criteria for a higher rating under Diagnostic Code 5271.  Indeed, there is no evidence that pain or flare-ups cause any further limitation of plantar flexion or dorsiflexion.  See July 2013 VA Examination Report; September 2011 VA Examination Report.  Thus, functional loss due to pain or flare-ups does not warrant a rating in excess of 10 percent.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left ankle disability.  The Veteran's disability is manifested by reduced range of motion and some pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 111.

In addition, as discussed above, the issue of a TDIU is not raised by the record as the Veteran is not unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the evidence of record indicates that the Veteran is employed as a police officer, as discussed above.


ORDER

For the entire period on appeal, an initial 20 percent rating, and no more, for lumbar strain is allowed, subject to the regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for right knee strain is denied.

For the entire period on appeal, an initial 10 percent rating, and no more, for recurrent left ankle strain is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


